In an action to recover damages based on the restraint of certain retirement funds, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Rockland County (Nelson, J.), dated December 7, 2004, as denied its motion to vacate a judgment of the same court, entered August 12, 2004, upon its default in answering.
Ordered that the order is affirmed insofar as appealed from, with costs.
*802To vacate a judgment entered upon its default in answering, the defendant was required to demonstrate a reasonable excuse for its default and a meritorious defense (see CPLR 5015 [a] [1]; Fekete v Camp Skwere, 16 AD3d 544, 545 [2005]; Caputo v Peton, 13 AD3d 474, 475 [2004]). The defendant failed to do either (see Fekete v Camp Skwere, supra; Caputo v Peton, supra; Contractors Cas. & Sur. Co. v 535 Broadhollow Realty, 276 AD2d 737, 738 [2000]). Accordingly, the Supreme Court providently exercised its discretion in denying the defendant’s motion. Schmidt, J.P., S. Miller, Mastro, Spolzino and Lunn, JJ., concur.